    Case 9:19-cv-01161-DNH-TWD Document 34 Filed 05/11/20 Page 1 of 6



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


EDWARD RANDOLPH,

                                  Plaintiff,                  9:19-CV-1161
                                                              (DNH/TWD)
           v.

HAROLD D. GRAHAM, et al.,

                                  Defendants.


APPEARANCES:

EDWARD RANDOLPH
14-A-2489
Plaintiff, pro se
Clinton Correctional Facility
P.O. Box 2000
Dannemora, NY 12929

HON. LETITIA JAMES                                     NICHOLAS LUKE ZAPP, ESQ.
New York State Attorney General                        Asst. Attorney General
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge

                                   DECISION and ORDER

I. INTRODUCTION

       In September 2019, pro se plaintiff Edward Randolph ("Randolph" or "plaintiff")

commenced this civil rights action asserting claims arising out of his confinement in the

custody of the New York State Department of Corrections and Community Supervision

("DOCCS"). Dkt. No. 1 ("Compl.").

       In a Decision and Order filed December 6, 2019 (the "December Order"), the Court
    Case 9:19-cv-01161-DNH-TWD Document 34 Filed 05/11/20 Page 2 of 6



reviewed the Complaint in accordance with 28 U.S.C. §§ 1915(e) and 1915A. See Dkt. No.

10. On the basis of that review, the Court dismissed the following claims: (1) Eighth

Amendment deliberate medical indifference claims against defendants Unit Chief of the

Office of Mental Health L. Kalies ("Kalies") and Superintendent Harold D. Graham

("Graham"); and (2) Eighth Amendment excessive force claims against Graham and

Superintendent Doe; and (3) Plaintiff's 1983 claims for monetary damages against

Defendants in their official capacity. See id. at 24.

       However, the Court concluded that Randolph's Eighth Amendment failure-to-protect

claims against defendants Senior Social Worker S. Agosh ("Agosh") and Jane Doe Social

Worker #1 survived the Court's and required a response. See id. Plaintiff was

directed to take reasonable steps through discovery to ascertain the identity of defendant

Jane Doe. Id. at 26.

       On December 20, 2019, Plaintiff filed a motion for reconsideration of the December

Order arguing that the Court overlooked his excessive force claim against Graham and that

"clear error" required reconsideration of his claim against Kalies. See Dkt. No. 12.

       In a Decision and Order filed on February 13, 2020 (the "February Order"), the Court

granted the motion, in part, and reconsidered the prior decision related to Graham . See Dkt.

No 18 at 5-7. Upon review, the Court held:

              . . . as presently pleaded, the Complaint does not sufficiently
              allege an Eighth Amendment claim against Graham related to
              the cell extractions. The Complaint is devoid of facts related to
              how, when, where, and by whom Graham was contacted
              regarding the cell extractions. Indeed, Randolph does not
              identify any of the officers or staff who participated in the cell
              extractions and refers to the participants only as "the response
              team" or "Lt." Compl. at ¶¶ 75, 79.


                                       2
    Case 9:19-cv-01161-DNH-TWD Document 34 Filed 05/11/20 Page 3 of 6




Dkt. No. 18 at 6. The Court concluded that Plaintiff failed to adequately plead an Eighth

Amendment claim against Graham. See id.

       On February 26, 2020, Plaintiff filed an Amended Complaint (Dkt. No. 19), which was

accepted for filing and deemed the operative pleading. Dkt. No. 23.

       In a Decision and Order filed on April 8, 2020 (the "April Order"), the Court reviewed

the Amended Complaint in accordance with 28 U.S.C. §§ 1915(e) and 1915A and dism issed

the following claims for failure to state a claim upon which relief may be granted: (1) Eighth

Amendment deliberate indifference claims against Graham; and (2) Eighth Amendment

excessive force claims. See id. at 7.

       However, the Court concluded that Randolph's Eighth Amendment claims against

Agosh, Kalies, and Jane Doe survived the Court's review and required a response. 1 See id.

Plaintiff was directed to take reasonable steps through discovery to ascertain the identity of

defendant Jane Doe. Id. at 8.

       Presently before the Court is Plaintiff's motion for reconsideration of the April Order

(Dkt. No. 27) and Plaintiff's motion for permission to amend the Amended Complaint (Dkt.

No. 28). Defendants oppose the motions.2 Dkt. Nos. 27 and 28.

II. MOTION FOR RECONSIDERATION

       The law related to motions for reconsideration was discussed at length in the February

Order and will not be restated herein. See Dkt. No. 18 at 2-3.

       Randolph does not argue that there has been an intervening change in the controlling


       1
              The answer deadline for Defendants is June 9, 2020. Dkt. Nos. 26 and 29.
       2
              Defendants have not filed an answer to the Amended Complaint.

                                                   3
    Case 9:19-cv-01161-DNH-TWD Document 34 Filed 05/11/20 Page 4 of 6



law or that he has discovered new evidence. Rather, Randolph argues that clear error

necessitates reconsideration and seeks reconsideration of the April Order to recognize and

require a response to his Eighth Amendment claims against Graham and Superintendent

Doe. See generally, Dkt. No. 27.

       Randolph relies upon his Amended Complaint in support for his motion to reconsider.

Plaintiff has not cited to any new facts or caselaw which would mandate that the prior Order

be vacated and has not demonstrated an intervening change in controlling law nor has he

articulated any clear legal error.

       While Randolph disagrees with the April Order, plaintiff has not made any showing

that reconsideration of it is warranted. See, e.g., Banco de Seguros Del Estado v. Mut.

Marine Offices, Inc., 230 F.Supp.2d 427, 431 (S.D.N.Y. 2002) (denying motion for

reconsideration where movant "reargue[d] the points it made during the initial briefing and . . .

explain[ed] to the Court how its analysis is 'erroneous'"); United States v. Delvi, 2004 WL

235211 (S.D.N.Y. Feb. 6, 2004) (denying motion for reconsideration where movant "point[ed]

to no facts or law that the Court overlooked in reaching its conclusion, and instead simply

reiterate[d] the facts and arguments that the Court already considered and rejected").

Accordingly, plaintiff's motion for reconsideration (Dkt. No. 27) is denied.

III. MOTION FOR PERMISSION TO AMEND

       The amendment and supplementation of pleadings is governed by Rule 15 of the

Federal Rules of Civil Procedure and Rule 7.1(a)(4) of the Local Rules of Practice for the

Northern District ("Local Rules"). The Federal Rules of Civil Procedure provide that courts

"should freely give leave" to amend a complaint "when justice so requires." Fed. R. Civ. P.



                                                4
    Case 9:19-cv-01161-DNH-TWD Document 34 Filed 05/11/20 Page 5 of 6



15(a)(2). The Second Circuit has stated that "[t]his permissive standard is consistent with

our strong preference for resolving disputes on the merits." Williams v. Citigroup Inc., 659 F.

3d 208, 212-13 (2d Cir. 2011) (internal quotation marks omitted). Leave to amend should be

given "absent evidence of undue delay, bad faith or dilatory motive on the part of the movant,

undue prejudice to the opposing party, or futility[.]" Monahan v. N.Y.C. Dep't of Corr., 214

F.3d 275, 283 (2d Cir. 2000).

       If the amendment seeks to add a party, Rule 21 of the Federal Rules of Civil

Procedure, which allows addition of a party "at any time, on just terms," governs. Fed. R.

Civ. P. 21. However, the "showing necessary under Rule 21 is the same as that required

under Rule 15(a)." Johnson v. Bryson, 851 F.Supp.2d 688, 703 (S.D.N.Y. 2012); Soler v. G

& U, Inc., 86 F.R.D. 524, 528 (S.D.N.Y. 1980) (When considering the addition of new parties

under Rule 21, courts apply "'the same standard of liberality afforded to motions to amend

pleadings under Rule 15.'") (quoting Fair Housing Development Fund Corp. v. Burke, 55

F.R.D. 414, 419 (E.D.N.Y. 1972)).

       The Local Rules of Practice for the Northern District of New York direct that "[a] party

moving to amend a pleading . . . must attach an unsigned copy of the proposed

amended pleading to its motion papers." N.D.N.Y.L.R. 7.1(a)(4) (emphasis added). The

proposed amended pleading "must be a complete pleading, which will supersede the original

pleading in all respects. A party shall not incorporate any portion of its prior pleading into the

proposed amended pleading by reference." Id. This both "ensure[s] that all of the

allegations asserted against the opposing party are contained in a single document [and] ...

eliminates the confusing nature of 'piecemeal' amended pleadings." Howard v. Potter, No.



                                                5
    Case 9:19-cv-01161-DNH-TWD Document 34 Filed 05/11/20 Page 6 of 6



9:06-CV-0982 (DNH/GHL), 2008 WL 495569, at *2 (N.D.N.Y. Feb. 20, 2008) (citations

omitted).

       Here, Plaintiff seeks permission to amend his complaint to add defendants "that were

not previously named in his complaint [. . .] whom took part in the cell extractions[.]" Dkt. No.

28 at 1. However, Randolph did not provide the Court with a proposed amended pleading.

       Accordingly, plaintiff's motion is denied, without prejudice. Randolph may make a

formal motion to amend but, he is cautioned that he must comply with the Local Rules. The

motion must include a notice of motion, supporting affidavit, and a copy of the proposed

amended complaint.

IV. CONCLUSION

       Therefore, it is

       ORDERED that

       1. Plaintiff's motion for reconsideration (Dkt. No. 27) is DENIED;

       2. Plaintiff's motion for permission to amend the Amended Complaint (Dkt. No. 28) is

DENIED;

       3. The Clerk of the Court shall serve a copy of this Decision and Order on plaintiff in

accordance with the Local Rules.

       IT IS SO ORDERED.

Dated: May 11, 2020
       Utica, New York.




                                                6
